Citation Nr: 9920642	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  97-07 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's claim for entitlement to service 
connection for the residuals of a chest contusion.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from March 1979 to March 1987.  

This matter arises from an appeal of an October 1996 rating 
decision of the Los Angeles, California, regional office (RO) 
of the Department of Veterans Affairs (VA).  It was 
previously before the Board of Veterans' Appeals (Board) in 
May 1998, at which time the Board, in pertinent part, 
determined that the veteran had not submitted new and 
material evidence to reopen his claim for entitlement to 
service connection for the residuals of a chest contusion.  
The veteran then appealed this decision to the United States 
Court of Appeals for Veterans Claims (Court, formerly the 
United States Court of Veterans Appeals).  

In November 1998, the veteran and the VA submitted a Joint 
Motion for Remand and to Stay Further Proceedings to the 
Court.  This motion noted that a recent decision of the 
Federal Circuit Court of Appeals issued subsequent to the May 
1998 Board decision could potentially have a bearing on the 
veteran's claim, and requested that the claim be remanded to 
the Board for additional consideration in view of this 
decision.  In response to this motion, the Court issued an 
order to remand the veteran's appeal in December 1998.  The 
appeal is now before the Board for action consistent with the 
order of the Court.  


REMAND

The veteran contends that he has submitted new and material 
evidence to reopen his claim for entitlement to service 
connection for the residuals of a chest contusion.  He argues 
that he sustained this contusion during a motor vehicle 
accident in service in 1982, and states that he continues to 
have residual disability from this injury.  

The veteran was previously denied entitlement to service 
connection for the residuals of a chest contusion in a May 
1989 Board decision.  When a claim is disallowed by the 
Board, it may not thereafter be reopened and allowed, and no 
claim based upon the same factual basis shall be considered.  
38 U.S.C.A. § 7104(b) (West 1991).  

If new and material evidence is submitted regarding a claim 
which has previously been denied, then the claim can be 
reopened and reviewed.  38 U.S.C.A. § 5108 (West 1991).  

The Court formulated its test for new and material evidence 
in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This 
was the test used by the Board in May 1998 to reach its 
decision in this case.  However, in September 1998, the 
Federal Circuit overturned this test in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and found that the regulatory 
definition contained in 38 C.F.R. § 3.156(a) is controlling.  
Hodge, 155 F.3d at 1361-1364.  

Under the provisions of 38 C.F.R. § 3.156(a) (1998), new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

Subsequent to the December 1998 remand order, the Court 
issued additional cases that might have a bearing on this 
appeal.  The Court has held that with regard to petitions to 
reopen previously and finally disallowed claims, VA must 
conduct a three-part analysis.  First, it must be considered 
whether the evidence submitted is "new and material" under 
38 C.F.R. § 3.156(a).  Second, if VA finds the evidence is 
"new and material" immediately upon reopening it must 
determine whether the claim is well grounded, based upon all 
of the evidence, presuming its credibility.  Third, if the 
claim is well grounded, the VA is to proceed to the merits, 
but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Elkins v. West, 12 
Vet. App. 209 (1999) (en banc); see also Winters v. West, 12 
Vet. App. 203 (1999) (en banc).

With respect to the issue of reopened claims, the Court held, 
even assuming that newly presented evidence was material, a 
reopened claim could be denied in the clear absence from the 
total record of a required element of a well-grounded claim.  
Winters, 12 Vet. App. 203 (1999) (citing Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  In view of these recent decisions, the Board finds 
that the veteran's appeal should be returned to the RO for 
additional consideration prior to further review by the 
Board.

Finally, the veteran submitted additional medical evidence 
directly to the Board in April 1999.  He did not submit a 
waiver of review of this evidence by the RO.  The Board 
believes that the RO should be afforded an opportunity to 
review this additional evidence prior to reaching a decision 
in this case.  

Therefore, in order to protect the veteran's right to due 
process, the Board finds that this case should be remanded to 
the Board for the following action:

1.  The RO should review the veteran's 
claim on the on the basis of the 
definition of new and material evidence 
contained in 38 C.F.R. § 3.156(a) 
(1998).  This review should be 
consistent with the holdings of the 
decisions of the Federal Circuit in 
Hodge, and the Court in Elkins and 
Winters.  Furthermore, this review 
should include any evidence received at 
the Board and not previously considered 
by the RO.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










